DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests a light sheet microscope, comprising: an illumination optical system configured to generate a light sheet in an intermediate image space; a transport optical system, which is telecentric on both an object side and an image side, configured to image the light sheet generated in the intermediate image space into a sample and to image a region of the sample illuminated by the light sheet as an intermediate image into the intermediate image space; the optical axes of the illumination optical system, the transport optical system and the detection optical system intersecting one another in the intermediate image space; and a scanning element, which is arranged in the transport optical system and through which the light sheet is moveable in the sample transversely to the optical axis of the transport optical system.
Further, Applicant articulates differentiating features of the claimed invention over the prior art in the 12/17/2020 Response.  A persuasive and critical argument is found on pages 7-8 of the Response in articulating that the contextual language clarifying “telecentric on both sides”, in light of the Specifications, is to be taken to be the specimen space of the transport optical system and the intermediary image space of the transport optical system.  As such, the scanning arrangement is within a telecentric optical system having pupils external to the whole of the telecentric system and thus differentiates over Dunsby, Dixon, and other prior art inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872